DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (US 9,031,631 B2). 
As to claim 1, Tong et al. discloses a customizable headgear assembly for neuropsychological and neurological treatment, monitoring, or testing of a patient (e.g., Abstract and Figures), the headgear assembly comprising: a structural frame (headset module; see Figures 1, 4A-5 and 8-10B) having at least one anatomical landmark tab (auxiliary segment, depicted as 24 in Figures 4A-4B and 10A-10B), the at least one anatomical landmark tab being individually configured to be located upon an anatomical landmark of a patient's head (e.g., col. 3, lines 8-15 and 23-44), the structural frame having first and second portions releasably coupled to enable the first and second portions (left device segment and right device segment, depicted as 22 and 23, respectively, in Figures 4A and 8-9) to be at least partially separated for placement and removal from the patient's head (“the left segment 22 and right segment 23 of the EEG head-mountable device 181 can be bent upward and downward by mechanical fasteners (optionally formed by a hinge joint 61) during application and removal of device 181” (col. 4, lines 10- 14); also see col. 4, lines 10-23 and Figures 8-9, for example); and a plurality of electrode holders (electrode sleeve, depicted as 31 in Figures 6-7B; e.g., col. 2, lines 4-14) operably coupled to the structural frame, the plurality of electrode holders each configured to locate an electrode upon a predetermined neurological position of the patient (e.g., cols. 3-4, lines 45-67 and 1-23; Figures 6-7B).
As to claim 2, Tong et al. discloses the at least one anatomical landmark tab comprises a plurality of anatomical landmark tabs configured to be positioned adjacent at least the nasion, inion, and the preauricular points of the patient's head (e.g., col. 3, lines 8-15 and 23-44; also see Figures 3A-3B).
As to claim 3, Tong et al. discloses the structural frame is non-pliable (e.g., col. 4, lines 10-18); also see Figure 8). 
As to claims 4-6, Tong et al. discloses the structural frame comprises a plurality of paired connector posts (depicted as 62 in Figure 4B), a first of the paired connector posts extending from the first portion of the structural frame and a second of the paired connector posts extending from the second portion of the structural frame (e.g., Figures 1 and 9-10B), the first connector post and the second connector post being releasably coupled (the two connector posts, depicted in Figure 9) are releasably coupled using a retaining member (chin strap, depicted as 41 in Figures 9-10B; also see Figures 1, 4B and 8-10B).
As to claim 7, Tong et al. discloses the retaining member (chin strap, see Figures 1, 4B and 8-10B) comprises a chin portion which “clips” or “clamps” onto the chin (see Figures 1 and 9-10B).
As to claims 8-10, Tong et al. discloses the retaining member (chin strap, see Figures 1, 4B and 8-10B) comprises a complaint elastic member (i.e., the strap) that forms a mechanical interconnection between the two connector posts (see Figures 1 and 10A-10B). 
 As to claim 11, Tong et al. discloses the structural frame comprises a plurality of crossbar rib members (mechanical fasteners; Abstract and col. 2, lines 4-14; also see claims 1-2 in cols. 4-5, lines 21-32 and 1-16) extending from a central spine member (central device segment, depicted as 21 in Figures 1, 4A-4B and 10A-10B), at least one of the plurality of electrode holders being operably coupled to at least one of the plurality of crossbar rib members (e.g., Figures 1, 4A-4B and 8-10B; Since the electrode holder (electrode sleeve(s)) are located on the located on the first and second sections which are connected to the central spine member (central device segment) via the crossbar rib members (mechanical fasteners, hinges), the examiner considers the “the plurality of electrode holders being operably coupled to at least one of the plurality of crossbar rib members” via the respective sections). 
As to claim 12, Tong et al. discloses the structural frame comprises includes a plurality of crossbar rib members (mechanical fasteners) such as hinges. Since hinges require engagement to enable articulation, the examiner consider “the crossbar rib members to include an interconnecting support member operably coupled to at least one of the plurality of crossbar rib members”.
As to claim 13, Tong et al. discloses the structural frame comprises an interconnecting support member (light ring, depicted as 36 in Figures 6-7B; e.g., col. 4, lines 30-39) operably coupled to the least one of the plurality of electrode holders (e.g., Figures 6-7B). 
As to claim 14, Tong et al. discloses a plurality of electrode cups (damper portion, depicted as 35 in Figures 6-7B) each operably coupled to a corresponding one of the plurality of electrode holders, each of the plurality of electrode cups being sized and configured to contact the patient's head, each of the plurality of electrode cups having a cavity configured to receive the electrode (see Figures 6-7B). 
As to claim 15, Tong et al. discloses a plurality of electrode caps (light ring, depicted as 36 in Figure 6-7B; e.g., col. 4, lines 30-39) each being coupled to a corresponding one of the plurality of electrode cups, each of the plurality of electrode caps retaining the electrode within the electrode cavity of the corresponding one of the plurality of electrode cups (e.g., Figures 6-7B and 12). 
As to claim 16, Tong et al. discloses determining an anatomical landmark map of the patient's head (e.g., col. 3, lines 8-15 and 23-44); determining a placement location of the electrode upon the predetermined neurological position of the patient's head and collocating a corresponding one of the plurality of electrode holders at the predetermined neurological position to locate the electrode thereat (e.g., col. 3, lines 16-35); determining a structural frame orientation to support the plurality of electrode holders (e.g., Figures 1-7B); and constructing the structural frame and the plurality of electrode holders to form the customizable headgear assembly (e.g., see Figures 8-10B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 9,031,631 B2) in view of Pascual-Leone et al. (US Patent Publication 20150119689 A1). 
Tong et al. discloses the invention substantially as claimed but does not explicitly discloses “determining an anatomical landmark map of the patient's head” by scanning the patient's head using a magnetic resonance imaging (MRI) machine.  Pascual-Leone et al. discloses “identifying individual target sites for application of transcranial magnetic stimulation (TMS) to a brain of a patient for treatment of neurological and psychiatric disorders. The identification of the target TMS stimulation sites may be based on using functional connectivity magnetic resonance imaging (fMRI) to determine cortex regions of the brain that are functionally connected to other regions of the brain that may be stimulated to decrease symptoms of depression and other disorders“(Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the determining of electrode positioning of Tong et al. to include MRI imaging as disclosed by Pascual-Leone et al. in order to provide the predictable results of optimizing electrode treatment site locations to meet specific patient therapeutic needs and requirements.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        /ALYSSA M ALTER/Primary Examiner, Art Unit 3792